United States Court of Appeals
                     For the First Circuit

No. 13-1228

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   JUAN FELIX SANTIAGO-RIVERA,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                             Before

                 Torruella, Selya and Thompson,

                         Circuit Judges.



     Héctor E. Guzmán, Jr., Federal Public Defender, Héctor L.
Ramos-Vega, Assistant Federal Public Defender, Supervisor, Appeals
Division, and Patricia A. Garrity, Assistant Federal Public
Defender, on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Chief, Appellate Division, and John A. Mathews II,
Assistant United States Attorney, on brief for appellee.


                        February 28, 2014
            SELYA,     Circuit    Judge.    Following     his   guilty   plea,

defendant-appellant Juan Felix Santiago-Rivera was sentenced to a

term of immurement above the top of the applicable guideline

sentencing range (GSR).          The defendant appeals, arguing that the

district court failed to make an individualized assessment of his

case and, in the bargain, imposed a substantively unreasonable

sentence.   After careful consideration, we affirm.1

            The relevant facts are easily assembled.             On March 15,

2012, a police officer saw the defendant walking down a road in

Morovis, Puerto Rico.        The defendant fit the description of a

suspect in an aborted carjacking that had been attempted earlier

that day.   The officer drew his sidearm and ordered the defendant

to halt.    In response, the defendant shot the officer, seriously

wounding him.     He then struck the officer in the head with his

firearm, stole the officer's gun, and fled in the officer's patrol

car.

            In   due   season,    a   federal    grand   jury   handed   up   an

indictment against the defendant.               Count 1 charged carjacking

resulting in serious bodily injury, see 18 U.S.C. § 2119(2); count

2 charged use of a firearm during and in relation to a crime of



       1
        The defendant's counsel below, Joannie Plaza-Martinez,
piggy-backed on the defendant's notice of appeal to challenge a
sanction that the district court had levied against her. Because
the sanctions order raises completely separate issues, we will
decide Plaza-Martinez's claim of error in a separate and subsequent
opinion.

                                      -2-
violence,     see    id.   §   924(c)(1)(A)(iii);        and    count    3   charged

possession of a stolen firearm, see id. §§ 922(j), 924(a)(2).

Count 1 carried a maximum incarcerative term of 25 years, count 2

carried a mandatory minimum and consecutive term of 10 years, and

count 3 carried a maximum term of 10 years.

              After some preliminary skirmishing, the defendant pleaded

guilty   to    all    three    counts.     There   was    no    concomitant    plea

agreement.           The   probation     office    prepared       a     presentence

investigation report (PSI Report), which grouped counts 1 and 3

because they involved the same victim and were connected by a

common criminal objective.             See USSG §3D1.2.          For the grouped

counts, the probation officer recommended an adjusted offense level

of 30 and a criminal history category of III.                  These calculations

yielded a GSR of 121 to 151 months on the grouped counts.                     As to

count 2, the PSI Report noted that the statutory mandatory minimum

sentence was 120 months and that any sentence on count 2 had to run

consecutive to whatever sentence was imposed on the grouped counts.

              The PSI Report identified certain factors that might

warrant an upward variance. Those factors included the seriousness

of the offenses of conviction, the defendant's notorious history of

criminal conduct, and his commission of violent acts for which he

had not been charged. The probation officer also noted that state-

court charges, unrelated to the offenses of conviction, were

pending against the defendant for attempted murder and illegal use


                                         -3-
of a firearm.    Finally, the PSI Report contained a victim impact

statement describing the considerable physical, psychological,

familial, and financial devastation wrought by the defendant's

attack.

            At the disposition hearing, the district court accepted

the guideline calculations limned in the PSI Report.       Defense

counsel argued for a downward variance — a 15-year sentence.   The

attorney emphasized that the defendant had endured a troubled

childhood and asserted that he suffered from diminished mental

capacity.   The prosecutor rejoined that the victim had been forced

to "beg[] for his life" after the defendant put a gun to his head,

declared that the victim was "lucky" to be alive, and asked for a

sentence of life imprisonment.     The prosecutor argued that the

defendant was "a person who has no respect for the law" and "no

respect for the life of others."

            After hearing the lawyers' importunings and giving the

defendant an opportunity to allocute, the district court remarked

the high incidence of violent crime in Puerto Rico (including

carjackings resulting in serious bodily harm and offenses involving

"[f]irearms like the one [that the defendant] possessed").     The

court went on to say that it was "duty-bound to consider Puerto

Rico's high firearms and violent crime rate" in shaping the

defendant's sentence.




                                 -4-
           When all was said and done, the court varied upward and

imposed an incarcerative sentence of 240 months with respect to the

grouped counts,2 to be followed by a consecutive 120-month term of

immurement (the statutory mandatory minimum) on count 2.                 This

timely appeal ensued.

           Before us, the defendant contends that his sentence is

both procedurally flawed and substantively unreasonable. These two

contentions pivot on a common theme: that the district court

focused too little on the potentially mitigating circumstances of

his upbringing and mental capacity and too much on the high

incidence of crime in the community.

           Federal criminal sentences imposed under the advisory

guidelines regime are reviewed for abuse of discretion.            See Gall

v. United States, 552 U.S. 38, 51 (2007); United States v. Martin,

520 F.3d 87, 92 (1st Cir. 2008).       Within this rubric, we assay the

district   court's   findings   of    fact   for   clear   error   and    its

interpretation and application of the guidelines de novo.                See

United States v. Walker, 665 F.3d 212, 232 (1st Cir. 2011).           If no

procedural error emerges, the district court's ultimate choice of

a sentence is evaluated for abuse of discretion simpliciter.             Id.




     2
       To be precise, this sentence was imposed only on count 1, as
the maximum sentence available under count 3 is 120 months. See 18
U.S.C. § 924(a)(2).     A concurrent sentence of that length was
imposed on count 3.

                                     -5-
             We start with the defendant's claim that the district

court gave too short shrift to relevant sentencing factors while at

the same time giving too much heft to peripheral factors.               The

general mine-run of sentencing factors is delineated in 18 U.S.C.

§ 3553.    It is common ground that a sentencing court may commit

procedural error by "failing to consider the § 3553(a) factors."

Gall, 552 U.S. at 51.         But the weighing of relevant factors "is

largely within the court's informed discretion."            United States v.

Clogston, 662 F.3d 588, 593 (1st Cir. 2011).

             The defendant does not contend that it was error for the

district court to consider the Puerto Rico crime rate and kindred

matters in reaching its sentencing determination.            Nor could he.

We have squarely held that "a sentencing judge may consider

community-based and geographic factors."        United States v. Flores-

Machicote, 706 F.3d 16, 22-23 (1st Cir. 2013).           Such an appraisal

is   appropriate    because      "[c]ommunity-based    considerations   are

inextricably intertwined with deterrence," and "[d]eterrence is

widely    recognized   as   an    important   factor   in   the   sentencing

calculus."     Id. at 23 (citing 18 U.S.C. § 3553(a)(2)(B)).

             Here, the defendant makes a narrower argument: he insists

that it was error for the district court to put so much weight on

these parochial concerns.        This insistence is misplaced.     Although

"[i]t is possible for a sentencing judge to [err by] focus[ing] too




                                      -6-
much on the community and too little on the individual," id. at 24,

that phenomenon did not occur here.

            To begin, the sentencing judge explicitly noted that he

had   considered    all   of    the   section   3553(a)   factors.     Such   a

statement is entitled to significant weight, see, e.g., United

States v. Dávila-González, 595 F.3d 42, 49 (1st Cir. 2010), and the

record here offers no reason to doubt the judge's word.                Indeed,

the judge discussed (albeit briefly) a number of the section

3553(a) factors, including the serious nature of the offenses of

conviction, the defendant's unattractive criminal history,3 and the

need for adequate deterrence.

            So, too, the judge specifically addressed the defendant's

potentially mitigating personal background and traits.               While he

explained    that   he    had    considered     the   defendant's    arguments

concerning these matters as well as the available documentation, he

did not give them much credit.               By the same token, he heard

extensive arguments and engaged in a protracted colloquy anent the

defendant's claim of diminished mental capacity; in the end,

however, he was singularly unimpressed.

            It would serve no useful purpose to cite additional book

and verse.    The short of it is that the record reflects that the



      3
       Reading the sentencing transcript as a whole, we believe
that it is safe to say that the judge implicitly found that the
defendant's criminal history score substantially under-represented
his past involvement in violent crime.

                                       -7-
sentencing court sufficiently reviewed the section 3553(a) factors.

On the one hand, the court considered the violent circumstances of

the defendant's crime and the implications of his criminal history;

on   the   other   hand,   it   considered    the   defendant's   personal

circumstances, including his claim of diminished mental capacity.

The court weighed the aggravating factors more heavily than the

mitigating factors, and then explained why a substantial upward

variance was indicated.

            The defendant alleges that the district court did not

adequately explain his sentence.4            See Gall, 552 U.S. at 51

(discussing sentencing court's duty "to adequately explain the

chosen sentence").     This allegation is belied by the record: the

court below may not have waxed longiloquent but "brevity is not to

be confused with inattention." United States v. Turbides-Leonardo,

468 F.3d 34, 42 (1st Cir. 2006).      Here, moreover, any gaps in the

court's reasoning can easily be filled by "comparing what was

argued by the parties or contained in the pre-sentence report with

what the judge did."       United States v. Jiménez-Beltre, 440 F.3d

514, 519 (1st Cir. 2006) (en banc).




      4
       The defendant's claim of error is circumscribed.        Even
though the district court did not provide a written statement of
reasons pursuant to 18 U.S.C. § 3553(c)(2), the defendant did not
challenge this omission below.     Nor does he do so on appeal.
Consequently, any claim based on this omission is waived.       See
Igartúa v. United States, 626 F.3d 592, 603 (1st Cir. 2010); United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                    -8-
             This sort of triage is the essence of the obligation that

the law imposes on a sentencing judge.                  Taking into account the

totality of the circumstances, it is evident that here, as in

Flores-Machicote,         "the    judge    may   have    lingered      longer   than

necessary on community characteristics, [but] the claim that he did

not give individualized attention to the sentencing determination

is unfounded."         706 F.3d at 24.

             Having found no procedural error, we turn next to the

defendant's claim that the sentence was substantively unreasonable.

At    bottom,     this    claim   repackages     the     assertions     previously

discussed:       its    central   theme     is   that    the   court    overvalued

community-based factors and undervalued the defendant's personal

circumstances, resulting in an unreasonably harsh sentence.

             There is rarely, if ever, a single correct sentence in

any specific case.         Instead, there is almost always a "range of

reasonable sentences" for any given offense.                Martin, 520 F.3d at

92.    When choosing a particular sentence, "the district court

possesses    a    number    of    institutional     advantages,        including    a

superior coign of vantage."               United States v. Madera-Ortiz, 637

F.3d 26, 30 (1st Cir. 2011) (internal quotation mark omitted).                     In

the last analysis, "the linchpin of a reasonable sentence is a

plausible sentencing rationale and a defensible result."                   Martin,

520 F.3d at 96.




                                          -9-
             Variant sentences, whether above or below the GSR, are

reviewed     in   light   of   these    principles.   When   reviewing   the

reasonableness of a variant sentence, the highly deferential abuse-

of-discretion standard remains in full force. See United States v.

Gallardo-Ortiz, 666 F.3d 808, 811-12 (1st Cir. 2012).           Although an

appellate court must take into account the full extent of any

variance, the dispositive question remains whether the sentence is

reasonable in light of the totality of the circumstances.           See id.

             In the case at hand, we have scant difficulty concluding

that   the    defendant's      above-the-range    sentence   "serve[d]   the

objectives of sentencing."         Kimbrough v. United States, 552 U.S.

85, 91 (2007).      The defendant wielded a firearm to commit a brutal

attack on a police officer.            The record makes manifest that this

incident was part and parcel of a persistent pattern of serious

crimes — a pattern that the sentencing court was entitled to find

could not be excused by either the unhappy circumstances of the

defendant's childhood or his mental capacity.            To cinch matters,

the court's "positive reasons" for imposing its chosen sentence

were sufficient to ground the variance.           United States v. Navedo-

Concepción, 450 F.3d 54, 58-59 (1st Cir. 2006). In particular, the

court closely connected the deterrent effect of the variance to the

specifics of the defendant's crime and his felonious past.               See

United States v. Politano, 522 F.3d 69, 74 (1st Cir. 2008).                A

sentencing court's reasons for a variance "should typically be


                                       -10-
rooted either in the nature and circumstances of the offense or the

characteristics of the offender."        Martin, 520 F.3d at 91.          The

sentence   imposed   in   this   case   was   rooted   in   both   sets    of

considerations.

           We have said before, and today reaffirm, that when a

sentencing court varies from a properly calculated GSR, the factors

that it chooses to emphasize "must add up to a plausible rationale

[] and must justify a variance of the magnitude in question."             Id.

For the reasons elucidated above, the district court's calibration

of the sentencing scales passes this test. The mere fact that "the

sentencing court chose not to attach to certain of the mitigating

factors the significance that the appellant thinks they deserved

does not make the sentence unreasonable."         Clogston, 662 F.3d at

593.   The decisive consideration is that the sentence that the

court chose, though severe, was not outside the wide universe of

reasonable sentences for the offenses of conviction.

           We need go no further.       Where, as here, a defendant who

has compiled a history of violence commits a vicious crime, he

scarcely can be heard to complain that the sentencing judge meted

out a correspondingly stiff sentence. After all, "whatsoever a man

soweth, that shall he also reap."        Galatians 6:7.




                                  -11-
The defendant's sentence is affirmed.   We retain jurisdiction for

the purpose of considering the separate claim of the co-appellant.

See supra note 1.




                               -12-